Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”), and Amy Randolph (“Executive,” and together with Employer,
the “Parties”).

 

RECITALS

 

A.                          The Bank is a wholly owned subsidiary of First
Busey.

 

B.                          Employer has determined it to be in its best
interests to secure the employment of the Executive and to enter into this
Agreement pertaining to the employment of the Executive as of and following the
Effective Date, as defined below.

 

C.                          Executive desires to be employed by Employer as of
and following the Effective Date in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

AGREEMENTS

 

Section 1.                                Term with Automatic Renewal
Provision.  This Agreement shall be effective as of April 1, 2014 (the
“Effective Date”).  Subject to the terms of this Agreement, the term of this
Agreement (the “Term”) and Executive’s employment hereunder shall be for a
period of one (1) year commencing as of the Effective Date.  The Term shall
automatically renew for one (1) additional year at the end of the then existing
Term, unless either Party provides written notice to the other Party not less
than thirty (30) days prior to the end of the then existing Term that such Party
does not intend to extend the Term.

 

Section 2.                                Employment.

 

(a)                                 Position and Duties.  Subject to the terms
of this Agreement, Executive shall devote Executive’s full business time,
energies and talent to serving as the Executive Vice President/Pillar Relations
(Human Relations, Marketing and Customer Experience) of the Employer.  Executive
shall perform all duties assigned to Executive faithfully, loyally and
efficiently and shall have such duties, authority and responsibilities as may be
assigned to Executive from time to time by the Executive Vice President/Chief
Financial Officer (the “CFO”), which duties, authority and responsibilities
shall include those customarily held by such officer of comparable companies,
subject always to the charter and bylaw provisions and the policies of Employer
and the directions of the CFO.  Executive shall perform the duties required by
this Agreement at Employer’s principal place of business unless the nature of
such duties requires otherwise.  Notwithstanding the foregoing, during the Term,
Executive may devote reasonable time to activities other than those required
under this Agreement, including activities of a charitable, educational,
religious or similar nature (including professional associations) to the extent
such activities do not in any material way inhibit, prohibit, interfere with or
conflict with Executive’s duties under this Agreement or conflict in any
material way with the business of Employer.

 

--------------------------------------------------------------------------------


 

(b)                                 Transfers.  The Board of Directors of First
Busey (the “Board”) may, in its sole discretion, cause Executive’s employment to
be transferred from Employer to any wholly-owned subsidiary of First Busey, in
which case all references in this Agreement to “Employer” shall be deemed to
refer to such subsidiary (and First Busey, if applicable).

 

Section 3.                                Compensation and Benefits.  Subject to
the terms of this Agreement, during the Term of this Agreement, Employer shall
compensate Executive for Executive’s services as follows:

 

(a)                                 Base Compensation.  Executive’s annual base
salary rate shall be one hundred and eighty thousand dollars ($180,000) (“Base
Salary”), which shall be payable in accordance with Employer’s normal payroll
practices as are in effect from time to time.  The Board shall annually review
Executive’s Base Salary at such time as it reviews its executives’ compensation
to determine whether Executive’s Base Salary should be maintained at its
existing level or increased, with any increase being effective as determined by
the Board.

 

(b)                                 Discretionary Performance Bonus.  Employer
shall consider Executive for a bonus each year during the Term based on
performance criteria established by the Board and/or Executive’s senior officers
and any other factors deemed by the Board to be appropriate.  Bonuses shall be
awarded, if at all, in the sole discretion of the Board, and nothing in this
Agreement shall require the payment of a bonus in any given year.  For purposes
of this Agreement, bonuses shall be considered earned when all corporate action
has been taken to determine such bonuses.  Payment of any such bonus shall be
made as soon as practicable after it is earned, but in no event later than two
and one-half (2½) months following the end of the calendar year in which it is
earned.

 

(c)                                  Long Term Incentive Program.  Executive
shall be eligible to participate in Employer’s long-term equity incentive
program, as determined in the sole discretion of the Board (or an authorized
committee thereof).  Executive shall be recommended for a grant of restricted
stock or restricted stock units when such equity awards are granted to other
senior executives of Employer on or around July 1, 2014.

 

(d)                                 Profit Sharing Benefit.  Executive shall be
eligible to receive an annual profit sharing benefit based on the combined
amount of Executive’s Base Salary and, if applicable, Executive’s discretionary
performance bonus, after Executive meets the eligibility requirements of the
applicable profit sharing plan.  The Board shall decide the exact amount of this
benefit annually in its sole discretion.  Employer shall contribute this benefit
for the account of Executive to Employer’s tax-qualified retirement plans and/or
any nonqualified deferred compensation plan that Employer establishes or
maintains.  All such profit sharing benefit payments shall be determined and
governed by the terms of the applicable plan.  Employer shall have no obligation
to continue to maintain any particular benefit plan or arrangement and the
profit sharing benefit described in this Section 3(d) may be amended or
terminated by Employer at any time for any reason or no reason, provided such
amendment or termination applies to all other similarly situated officers of
Employer.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement of Expenses.  Employer shall
reimburse Executive for all travel, entertainment and other out-of-pocket
expenses that Executive reasonably and necessarily incurs in the performance of
Executive’s duties under this Agreement.  Executive shall document these
expenses to the extent necessary to comply with all applicable laws and Employer
policies.  Any reimbursement payments hereunder shall be made as soon as
practicable, and when taxable to Executive, in no event later than two and
one-half (2½) months following the end of the year in which the corresponding
expenses are incurred.

 

(f)                                   Other Benefits.  Executive shall be
eligible to participate, subject to the terms thereof, in all Employer
retirement plans and health, dental, life and similar plans, as may be in effect
from time to time with respect to similarly situated senior executives.  In
addition to the foregoing benefits, Executive shall continue to be eligible to
participate in Employer’s key life insurance program following the Effective
Date with a death benefit amount of two hundred and fifty thousand dollars
($250,000), which amount shall be increased to one million dollars ($1,000,000),
subject to insurability and all other terms of such program.

 

(g)                                 Vacations.  Executive shall be subject to
Employer’s general vacation policy as may be in effect from time to time, but
shall accrue not less than twenty (20) days of paid vacation annually.

 

(h)                                 Withholding.  Employer may withhold any
applicable federal, state and local withholding and other taxes from payments
that become due or allowances that are provided to Executive.

 

Section 4.                                Rights and Payments Upon Termination. 
Either Party may terminate Executive’s employment under this Agreement pursuant
to the terms of this Section 4.  Executive’s right to benefits and payments, if
any, for periods after the effective date of Executive’s termination of
employment with Employer (the “Termination Date”) shall be determined in
accordance with this Section 4:

 

(a)                                 Termination Without Cause.  Either Party may
terminate this Agreement and Executive’s employment hereunder for any reason by
delivering written notice of termination to the other Party no fewer than thirty
(30) days before the Termination Date (provided that such notice shall not be
required in a Termination for Cause), which date shall be specified in the
notice of termination.  Employer may provide for an earlier Termination Date
provided Employer pays to Executive the Base Salary that would have been earned
during such notice period.  Any payment in lieu of notice pursuant to this
Section 4(a) shall be made in a single lump sum on the first payroll date
following the Termination Date.  If Executive voluntarily terminates Executive’s
employment under this Agreement other than pursuant to Section 4(c) (Termination
for Good Reason), then Employer shall be required to pay Executive the Accrued
Amounts and Employer shall have no further obligations to Executive under this
Agreement.  “Accrued Amounts” shall include the following amounts as have
accrued through the Termination Date:  (i) earned but unpaid Base Salary,
(ii) earned but unpaid bonus under Section 3(b), (iii) accrued but unpaid
vacation pay; and (iv) provided Executive submits the required documentation in
accordance with established policies and within thirty (30) days of the
Termination Date, unreimbursed business expenses incurred during the Term.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Termination for Cause.  Employer may
terminate this Agreement and Executive’s employment hereunder immediately for
Cause by delivering written notice of termination to Executive (with such notice
being delivered no less than thirty (30) days before the effective date of
termination in the event of a termination based on either a curable breach under
subsection (vii) below or subsection (viii) below).  “Cause” for termination
shall exist if:  (i) Executive engages in one (1) or more unsafe and unsound
banking practices or material violations of a law or regulation applicable to
Employer or any subsidiary, (ii) Executive engages in any repeated violations of
a policy of Employer after being warned in writing by the Board or one of
Executive’s senior officers not to violate such policy, (iii) Executive engages
in any single violation of a policy of Employer if such violation materially and
adversely affects the business or affairs of Employer, (iv) Executive fails to
timely implement a direction or order of the Board and/or one of Executive’s
senior officers, unless such direction or order would violate the law;
(v) Executive engages in a breach of fiduciary duty or act of dishonesty
involving the affairs of Employer; (vi) Executive is removed or suspended from
banking pursuant to Section 8(e) of the Federal Deposit Insurance Act or any
other applicable state or federal law; (vii) Executive commits a material breach
of Executive’s obligations under this Agreement; (viii) Executive fails to
perform Executive’s duties to Employer with the degree of skill, care or
competence expected by the Board and/or Executive’s senior officers; or
(ix) Executive is found guilty of, or pleads nolo contendere to, a felony or an
act of dishonesty in connection with the performance of Executive’s duties as an
officer of Employer, or an act that disqualifies Executive from serving as an
officer or director of Employer.  If Executive’s employment is terminated
pursuant to this Section 4(b), then Employer shall be required to pay Executive
the Accrued Amounts and Employer shall have no further obligations to Executive
under this Agreement.

 

(c)                                  Termination for Good Reason.  Prior to
Executive’s termination for Good Reason (as defined below), Executive shall give
Employer written notice of the occurrence of the event or condition that
Executive believes constitutes a Good Reason within thirty (30) days of the
initial existence of such event or condition, which written notice shall provide
detailed facts, and not mere conclusions, to support Executive’s claim of
termination for Good Reason.  If Employer determines that the events or
conditions exist as alleged by Executive and does not cure such events or
conditions within thirty (30) days of Executive’s written notice, then this
Agreement and Executive’s employment hereunder shall terminate on the thirtieth
(30th) day following Executive’s written notice.  “Good Reason” means the
occurrence of any one (1) or more of the following, without Executive’s prior
consent:  (i) a material adverse change in the nature, scope or status of
Executive’s position, authorities or duties from those in effect in accordance
with Section 2(a) immediately following the Effective Date; (ii) a reduction in
Executive’s Base Salary, unless such reduction applies to all similarly situated
senior executives of Employer; (iii) Employer changes the primary location of
Executive’s employment to a place that is more than fifty (50) miles from
Executive’s primary location of employment as of the Effective Date; or
(iv) Employer otherwise commits a material breach of its obligations under this
Agreement.

 

(d)                                 Termination upon Change in Control. 
Following a Change in Control, this Agreement and Executive’s employment
hereunder may be terminated in accordance with Section 4(a), (b), or (c) by
delivering written notice of termination to the other Party no less than thirty
(30) days before the Termination Date.

 

4

--------------------------------------------------------------------------------


 

(i)                                    A “Change in Control” shall be deemed to
have occurred upon the first to occur of the following:  (A) any “person”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “1934 Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of First Busey or a corporation owned
directly or indirectly by the stockholders of First Busey in substantially the
same proportions as their ownership of stock of First Busey, is or becomes a
“beneficial owner” (within the meaning of Rule 13d-3 of the 1934 Act), directly
or indirectly, of securities representing more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of First Busey;
(B) during any period of twelve (12) consecutive months, the individuals who at
the beginning of such period constitute the Board (and any new director whose
election by the Board or nomination for election by First Busey’s stockholders
was approved by a vote of at least a majority of the directors when still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board; or (C) the consummation of (1) a
merger or consolidation of First Busey with any other corporation, other than a
merger or consolidation that would result in the voting securities of First
Busey outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of First Busey or such surviving entity
outstanding immediately after such merger or consolidation; or (2) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of First Busey.

 

(ii)                                Notwithstanding Section 4(d)(i), a Change in
Control shall not be deemed to have occurred if Executive agrees in writing that
the transaction or event in question does not constitute a Change in Control for
the purposes of this Agreement.

 

(e)                                  Termination upon Disability.  Employer
shall not terminate this Agreement and Executive’s employment hereunder if
Executive becomes “disabled” within the meaning of Employer’s then current
employee disability program or, at Employer’s election, as determined by a
physician selected by Employer, unless as a result of such disability, Executive
is unable to perform Executive’s duties with the requisite level of skill and
competence for a period of six (6) consecutive months.  Thereafter, Employer may
terminate this Agreement for Cause in accordance with Section 4(b).

 

(f)                                   Termination upon Death.  This Agreement
shall terminate if Executive dies during the Term, effective on the date of
Executive’s death.  Any payments that are owing to Executive under this
Agreement or otherwise at the time of Executive’s death shall be made to
whomever Executive may designate in writing as Executive’s beneficiary, or
absent such a designation, to the executor or administrator of Executive’s
estate.  Termination of this Agreement under this Section 4(f) shall be deemed
to be a termination in accordance with Section 4(b).

 

(g)                                 Severance Benefits.  Employer shall pay
severance benefits to Executive as follows:

 

5

--------------------------------------------------------------------------------


 

(i)                                    If this Agreement and Executive’s
employment hereunder are terminated by Employer without Cause pursuant to
Section 4(a), or by Executive for Good Reason pursuant to Section 4(c), Employer
shall pay Executive an amount equal to one hundred percent (100%) (or two
hundred percent (200%) if the foregoing terminations occur within one (1) year
after the occurrence of a Change in Control) of the sum of (A) Executive’s then
applicable Base Salary, plus (B) the amount of the most recent performance bonus
that Employer paid to Executive pursuant to Section 3(b) (the “Severance
Payment”).

 

(ii)                                All payments that become due to Executive
under this Section 4(g) shall be made in substantially equal installments in
accordance with Employer’s regular payroll practices then in effect over the one
(1) year period provided that the initial payment shall be made on the first
regular payroll date occurring on or after the thirtieth (30th) day following
the Termination Date; provided, however, that no payment or benefit shall ever
be due to Executive under this Section 4(g) unless Executive has delivered to
Employer on or before the thirtieth (30th) day following the Termination Date an
irrevocable general release and waiver of claims as required by Section 4(j). 
For avoidance of doubt, any applicable revocation period associated with such
release and waiver shall expire on or before the thirtieth (30th) day following
the Termination Date in order for Executive to be eligible to receive any
payments or benefits under this Section 4(g).  Employer shall be obligated to
make all payments that become due to Executive under this Section 4(g) whether
or not Executive obtains other employment following termination or takes steps
to mitigate any damages that Executive claims to have sustained as a result of
termination.  The payments provided for in this Section 4(g) are intended to
supplement any compensation or other benefits that have accrued or vested with
respect to Executive or for Executive’s account as of the Termination Date.

 

(iii)                            Employer and Executive intend that no portion
of any payment under this Agreement, or payments to or for the benefit of
Executive under any other agreement or plan, be deemed to be an “Excess
Parachute Payment” as defined in Section 280G of the Internal Revenue Code of
1986 (the “Code”).  The present value of any payments to or for the benefit of
Executive in the nature of compensation, as determined by the legal counsel or
certified public accountants for Employer in accordance with Code
Section 280G(d)(4), receipt of which is contingent on the Change in Control of
Employer, and to which Code Section 280G applies (in the aggregate “Total
Payments”), shall be reduced, as necessary, such that the payment does not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
Employer may pay without loss of deduction under Code Section 280G(a), provided
that any such reduction shall be in accordance with Code Section 409A.

 

(iv)                             If Employer is not permitted to make any
payments that may become due to Executive under this Section 4(g) because First
Busey or the Bank is not in compliance with any regulatory-mandated minimum
capital requirements or if making the payments would cause the Bank’s capital to
fall below such minimum capital requirements, then Employer shall delay making
such payments until the earliest possible date it could resume making the
payments without violating such minimum capital requirements.  Further, if
Employer is not permitted to make any payments that may become due to Executive
under this Section 4(g) because of the operation of any other applicable law or
regulation, then Employer

 

6

--------------------------------------------------------------------------------


 

shall delay making such payments until the earliest possible date it could
resume making the payments without violating such applicable law or regulation.

 

(h)                                 Payment Equalization.  If Employer is
paying, or in the case of a lump sum, has paid, Executive a Severance Payment
pursuant to Section 4(g)(i), then Executive shall not seek or apply for
unemployment compensation under the Illinois Unemployment Act 820 ILCS 405/100
et seq. or any other state or federal unemployment compensation law at any time
prior to a date following the final payment made hereunder or with respect to
the period during which such payments were or were to be made until the final
payment is made.

 

(i)                                    Specified Employee.  If at the time of
any payment hereunder Executive is considered to be a Specified Employee (as
defined below); and such payment is required to be treated as deferred
compensation under Code Section 409A, then, to the extent required by Code
Section 409A, payments may be delayed to the date that is six (6) months after
the Termination Date.  For purposes of Code Section 409A, all installment
payments of deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments and, accordingly, the
aforementioned deferral shall only apply to separate payments that would occur
during the six (6)-month deferral period and all other payments shall be
unaffected.

 

(i)                                    All payments delayed pursuant to this
Section 4(i) shall be accumulated and paid in a lump-sum, catch-up payment as of
the first (1st) day of the seventh (7th) month following the Termination Date
(or, if earlier, the date of death of Executive), with all such delayed payments
being credited with interest (compounded monthly) for such period of delay equal
to the prime rate in effect on the first (1st) day of such six (6)-month
period.  Any portion of the benefits hereunder that were not otherwise due to be
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.

 

(ii)                                The term “Specified Employee” means any
person who holds a position with Employer of senior vice president or higher and
has compensation greater than that stated in Code Section 416(i)(1)(A)(i). The
determination of whether Executive is a Specified Employee shall be based upon
the twelve (12)-month period ending on each December 31st (such twelve
(12)-month period is referred to below as the “identification period”).  If
Executive is determined to be a Specified Employee during the identification
period Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1st
following the close of such identification period.  For purposes of determining
whether Executive is a Specified Employee under Code Section 416(i),
compensation shall mean Executive’s W-2 compensation as reported by Employer for
a particular calendar year.

 

(j)                                    Release.  As a condition to Employer’s
obligation to pay any severance benefit under Section 4(g), Executive shall
execute a general release of, and waiver of claims against, Employer and its
subsidiaries and affiliates, substantially in the form attached hereto as
Exhibit A on or before the thirtieth (30th) day following the Termination Date. 
For the avoidance of doubt, in order for such release to be deemed effective for
purposes of this

 

7

--------------------------------------------------------------------------------


 

Agreement, any applicable revocation period with respect to such release and
waiver must have expired on or before such thirtieth (30th) day.

 

Section 5.                                Confidentiality.  Executive
acknowledges that the nature of Executive’s employment shall require that
Executive produce and have access to records, data, trade secrets and
information that are not available to the public regarding Employer and its
subsidiaries and affiliates (“Confidential Information”).  Executive shall hold
in confidence and not directly or indirectly disclose any Confidential
Information to third parties unless disclosure becomes reasonably necessary in
connection with Executive’s performance of Executive’s duties hereunder, or the
Confidential Information lawfully becomes available to the public from other
sources, or Executive is authorized in writing by Employer to disclose it, or
Executive is required to make disclosure by a law or pursuant to the authority
of any administrative agency or judicial body.  All Confidential Information and
all other records, files, documents and other materials or copies thereof
relating to the business of Employer or any of its subsidiaries or affiliates
that Executive prepares or uses shall always be the sole property of Employer.
 Executive’s access to and use of Employer’s computer systems, networks and
equipment, and all Employer information contained therein, shall be restricted
to legitimate business purposes on behalf of Employer; any other access to or
use of such systems, network and equipment is without authorization and is
prohibited.  The restrictions contained in this Section 5 shall extend to any
personal computers or other electronic devices of Executive that are used for
business purposes relating to Employer.  Executive shall not transfer any
Employer information to any personal computer or other electronic device that is
not otherwise used for any business purpose relating to Employer. Executive
shall promptly return all originals and copies of any Confidential Information
and other records, files, documents and other materials to Employer if
Executive’s employment with Employer is terminated for any reason.

 

Section 6.                                Non-Competition and Non-Solicitation
Covenants.  Employer and Executive agree that the primary service area of
Employer’s business in which Executive will actively participate extends
separately to an area that encompasses a fifty (50) mile radius from each
banking and other office location of Employer and its subsidiaries and
affiliates and a fifty (50) mile radius from Employer’s main office in
Champaign, Illinois (collectively, the “Restrictive Area”).  Therefore, as an
essential ingredient of and in consideration of this Agreement and Executive’s
employment by Employer, Executive hereby agrees that for a period of one
(1) year after termination of Executive’s employment with Employer for any
reason and whether such termination of employment is during the Term or after
the termination or expiration of the Term (the “Restrictive Period), Executive
shall not directly or indirectly compete with the business of Employer,
including by doing any of the following (the “Restrictive Covenant”):

 

(a)                                 engage or invest in, own, manage, operate,
control, finance, participate in the ownership, management, operation or control
of, be employed by, associate with or in any manner be connected with, serve as
an employee, officer or director of or consultant to, lend Executive’s name or
any similar name to, lend Executive’s credit to, or render services or advice to
any person, firm, partnership, corporation, trust or other entity that owns or
operates, a bank, savings and loan association, credit union or similar
financial institution (a “Financial

 

8

--------------------------------------------------------------------------------


 

Institution”) with any office located, or to be located at an address identified
in a filing with any regulatory authority, within the Restrictive Area;

 

(b)                                 directly or indirectly, for Executive or any
Financial Institution: (i) induce or attempt to induce any officer of Employer
or any of its subsidiaries or affiliates, or any employee who previously
reported to Executive, to leave the employ of Employer or any of its
subsidiaries or affiliates; (ii) in any way interfere with the relationship
between Employer or any of its subsidiaries or affiliates and any such officer
or employee; (iii) employ, or otherwise engage as an employee, independent
contractor or otherwise, any such officer or employee; or (iv) induce or attempt
to induce any customer, supplier, licensee or business relation of Employer of
any of its subsidiaries or affiliates to cease doing business with Employer or
any of its subsidiaries or affiliates or in any way interfere with the
relationship between Employer or any of its subsidiaries or affiliates and any
of their respective customers, suppliers, licensees or business relations, where
Executive had personal contact with, or has accessed Confidential Information in
the preceding twelve (12) months with respect to, such customers, suppliers,
licensees or business relations; or

 

(c)                                  directly or indirectly, for Executive or
any Financial Institution, solicit the business of any person or entity known to
Executive to be a customer of Employer or any of its subsidiaries or affiliates,
where Executive, or any person reporting to Executive, had personal contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of
Employer or any of its subsidiaries or affiliates.

 

(d)                                 The foregoing Restrictive Covenant shall not
prohibit Executive from owning directly or indirectly capital stock or similar
securities that are listed on a securities exchange or quoted on the National
Association of Securities Dealers Automated Quotation System that do not
represent more than one percent (1%) of the outstanding capital stock of any
Financial Institution.

 

Section 7.                                Remedies for Breach.  Executive has
reviewed the provisions of this Agreement with legal counsel, or has been given
adequate opportunity to seek such counsel, and Executive acknowledges and
expressly agrees that the covenants contained herein are reasonable with respect
to their duration, geographical area and scope.  Executive further acknowledges
that the restrictions contained in this Agreement are reasonable and necessary
for the protection of the legitimate business interests of Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to Employer and its interests, that Employer would not have
agreed to enter into this Agreement without receiving Executive’s agreement to
be bound by these restrictions and that such restrictions were a material
inducement to Employer to enter into this Agreement.  Executive hereby
acknowledges and agrees that during the Restrictive Period, Employer shall have
the right to communicate the existence and terms of this Agreement to any third
party with whom Executive may seek or obtain future employment or other similar
arrangement.  In addition, in the event of any violation or threatened violation
of the restrictions contained in this Agreement, Employer, in addition to and
not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent

 

9

--------------------------------------------------------------------------------


 

injunctive relief to prevent or restrain any such violation by Executive and any
and all persons directly or indirectly acting for or with Executive, as the case
may be. If Executive violates the Restrictive Covenant and Employer brings legal
action for injunctive or other relief, Employer shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Restrictive Covenant.  Accordingly, the Restrictive Covenant shall
be deemed to have the duration specified herein computed from the date the
relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by Executive.

 

Section 8.                                Indemnity; Other Protections.

 

(a)                                 Indemnification.  Employer shall indemnify
Executive (and, upon Executive’s death, Executive’s heirs, executors and
administrators) to the fullest extent permitted by law against all expenses,
including reasonable attorneys’ fees, court and investigative costs, judgments,
fines and amounts paid in settlement (collectively, “Expenses”) reasonably
incurred by Executive in connection with or arising out of any pending,
threatened or completed action, suit or proceeding in which Executive becomes
involved by reason of Executive’s having been an officer or director of
Employer.  The indemnification rights provided for herein are not exclusive and
shall supplement any rights to indemnification that Executive may have under any
applicable bylaw or charter provision of Employer, or any resolution of
Employer, or any applicable statute.

 

(b)                                 Advancement of Expenses.  In the event that
Executive becomes a party, or is threatened to be made a party, to any pending,
threatened or completed action, suit or proceeding for which Employer is
permitted or required to indemnify Executive under this Agreement, any
applicable bylaw or charter provision of Employer, any resolution of Employer,
or any applicable statute, Employer shall, to the fullest extent permitted by
law, advance all Expenses incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by Employer of a
written undertaking from Executive to reimburse Employer for all Expenses
actually paid by Employer to or on behalf of Executive in the event it shall be
ultimately determined that Employer cannot lawfully indemnify Executive for such
Expenses, and to assign to Employer all rights of Executive to indemnification
under any policy of directors’ and officers’ liability insurance to the extent
of the amount of Expenses actually paid by Employer to or on behalf of
Executive.

 

(c)                                  Litigation.  Unless precluded by an actual
or potential conflict of interest, Employer shall have the right to recommend
counsel to Executive to represent Executive in connection with any claim covered
by this Section 8.  Further, Executive’s choice of counsel, Executive’s decision
to contest or settle any such claim, and the terms and amount of the settlement
of any such claim shall be subject to Employer’s prior written approval, which
approval shall not be unreasonably withheld by Employer.

 

10

--------------------------------------------------------------------------------


 

Section 9.                                General Provisions.

 

(a)                                 Amendment.  Except as set forth explicitly
herein, this Agreement may not be amended or modified except by written
agreement signed by Executive and First Busey.

 

(b)                                 Successors; Assignment.  This Agreement
shall be binding upon and inure to the benefit of Executive, Employer and their
respective personal representatives, successors and assigns.  For the purposes
of this Agreement, any successor or assign of Employer shall be deemed to be
“Employer.”  Employer shall require any successor or assign of Employer or any
direct or indirect purchaser or acquirer of all or substantially all of the
business, assets or liabilities of Employer, whether by transfer, purchase,
merger, consolidation, stock acquisition or otherwise, to assume and agree in
writing to perform this Agreement and Employer’s obligations hereunder in the
same manner and to the same extent as Employer would have been required to
perform them if no such transaction had occurred.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes all prior negotiations, undertakings, agreements
and arrangements with respect thereto, whether written or oral.  The provisions
of this Agreement shall be regarded as divisible and separate; if any provision
is ever declared invalid or unenforceable, the validity and enforceability of
the remaining provisions shall not be affected.  In the event any provision of
this Agreement (including any provision of the Restrictive Covenant) is held to
be overbroad as written, such provision shall be deemed to be amended to narrow
the application of such provision to the extent necessary to make such provision
enforceable according to applicable law.

 

(d)                                 Survival.  The provisions of Section 5
(Confidentiality), Section 6 (Non-Competition and Non-Solicitation Covenants),
Section 7 (Remedies for Breach), Section 8 (Indemnity; Other Protections) and
Section 9 (General Provisions) shall survive the expiration or termination of
this Agreement for any reason.

 

(e)                                  Governing Law and Enforcement.  This
Agreement shall be construed and the legal relations of the Parties shall be
determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

(f)                                   Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration conducted at a location selected by Employer within fifty (50)
miles from Champaign, Illinois, in accordance with the rules of JAMS.

 

(g)                                 Prevailing Party Legal Fees.  Should either
Party initiate any action or proceeding to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder,
the prevailing Party in any such action or proceeding shall be entitled to
receive from the other Party all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing Party in connection with such action
or proceeding; provided, however, that reasonable attorneys’ fees shall be
limited to the fees of the last attorney to represent the Party

 

11

--------------------------------------------------------------------------------


 

and to the lesser of the fees incurred as a result of the reasonable hourly rate
of the attorney or any contingent or other arrangement for the payment of legal
fees.  The payment, if any, of costs and expenses to either Party under this
Section 9(g) shall be made no later than two and one-half (2½) months following
the end of the year in which a final adjudication is made in the action or
proceeding.

 

(h)                                 Waiver.  No waiver by either Party at any
time of any breach by the other Party of, or compliance with, any condition or
provision of this Agreement to be performed by the other Party, shall be deemed
a waiver of any similar or dissimilar provisions or conditions at the same time
or any prior or subsequent time.

 

(i)                                    Notices.  Notices pursuant to this
Agreement shall be in writing and shall be deemed given when received; and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid; and if to Employer, addressed to the
principal headquarters of First Busey, attention: President and Chief Executive
Officer; and, if to Executive, to the address for Executive as most currently
reflected in the corporate records, or to such other address as Executive has
most recently provided to Employer.

 

(j)                                    Code Section 409A.  To the extent any
provision of this Agreement or action by Employer would subject Executive to
liability for interest or additional taxes under Code Section 409A, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by
Employer.  It is intended that this Agreement will comply with Code
Section 409A, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. 
Notwithstanding anything herein to the contrary, no termination or other similar
payments and benefits hereunder shall be payable on account of Executive’s
termination of employment unless Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefit payments under this Agreement
are subject to Code Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent necessary
(including retroactively) by Employer to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of taxes or interest under Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Executive’s
compensation and benefits and Employer does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Code
Section 409A.

 

(k)                                 Claw-back.  Any amount or benefit received
hereunder shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any applicable Employer
claw-back policy (the “Policy”) or any applicable law, as may be in effect from
time to time.  Executive acknowledges and consents to Employer’s application,
implementation and enforcement of (i) the Policy or any similar policy
established by Employer that may apply to Executive and (ii) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation, as well as Executive’s express agreement that Employer may take
such actions as may be necessary to effectuate the Policy, any similar policy or
applicable law without further consideration or action.

 

12

--------------------------------------------------------------------------------


 

(l)                                    Construction.  This Agreement shall be
deemed drafted equally by the Parties.  Any presumption or principle that the
language of this Agreement is to be construed against any Party shall not
apply.  Whenever used in this Agreement, the singular includes the plural and
vice versa (where applicable); the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole (including exhibits); all references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified; the words “include,” “includes” and “including” means “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively; any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time.  The
headings used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FIRST BUSEY CORPORATION and
BUSEY BANK

 

 

 

 

 

By:

/s/ VAN DUKEMAN

 

/s/ AMY RANDOLPH

 

Van Dukeman

 

Amy Randolph

 

President and Chief Executive Officer

 

 

 

of First Busey Corporation

 

 

 

 

 

 

 

 

 

Address

 

14

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this “Release”) is made and entered into as of
                          (the “Release Date”), by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank” and together with First
Busey, “Employer”) and                           (“Executive,” and together with
Employer, the “Parties”).  In consideration of the mutual covenants hereinafter
set forth, the Parties hereby agree as follows:

 

Section 1.                                          Separation.  Executive’s
employment with Employer shall end effective                          .

 

Section 2.                                          Payment and Benefits.  In
consideration of the promises made in this Release, First Busey has agreed to
pay Executive the compensation and benefits as provided in that certain
employment agreement made and entered into as of                          , by
and among the Parties (the “Employment Agreement”).  Executive understands and
acknowledges that the compensation and benefits provided under this Section 2
constitute an amount in excess of that to which Executive would be entitled
without entering into this Release.  Executive acknowledges that such
compensation and benefits are being provided by First Busey as consideration for
Executive entering into this Release, including the release of claims and waiver
of rights provided in Section 3 of this Release.

 

Section 3.                                          Release of Claims and Waiver
of Rights.  Executive, on Executive’s own behalf and that of Executive’s heirs,
executors, attorneys, administrators, successors and assigns, fully releases and
discharges Employer, its predecessors, successors, subsidiaries, affiliates and
assigns, and its and their directors, officers, trustees, employees, and agents,
in their individual and official capacities, and the current and former trustees
and administrators of any retirement or other benefit plan applicable to the
employees or former employees of Employer, in their individual and official
capacities (the “Released Parties”), from any and all liability, claims, demands
and actions, including liability, claims, demands and actions arising under
Employer’s policies and procedures, whether formal or informal; the United
States or State of Illinois Constitutions; the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Illinois Human Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive’s employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive’s employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Illinois or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.  Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties.  Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and causes of action that are unknown to the releasing or discharging
party at the time of execution of the release and discharge.  Executive hereby
expressly waives, surrenders and

 

A-1

--------------------------------------------------------------------------------


 

agrees to forego any protection to which Executive would otherwise be entitled
by virtue of the existence of any such statute in any jurisdiction, including
the State of Illinois.

 

Section 4.                                          Covenant Not to Sue. 
Executive shall not bring, file, charge, claim, sue or cause, assist, or permit
to be brought, filed, charged or claimed any action, cause of action, or
proceeding regarding or in any way related to any of the claims described in
Section 3 of this Release; Executive’s release of claims and waiver of rights
provided in Section 3 of this Release is, shall constitute and may be pleaded
as, a bar to any such claim, action, cause of action or proceeding.  If any
government agency or court assumes jurisdiction of any charge, complaint or
cause of action covered by this Release, Executive shall not seek and shall not
accept any personal equitable or monetary relief in connection with any
investigation, civil action, suit or legal proceeding.

 

Section 5.                                          Mutual Non-Disparagement. 
At all times following the signing of this Release, neither Party shall engage
in any vilification of the other, and each Party shall refrain from making any
false, negative, critical or disparaging statements, implied or expressed,
concerning the other, including management style, methods of doing business, the
quality of products and services, role in the community, or treatment of
employees.  Executive acknowledges that the only persons whose statements may be
attributed to Employer for purposes of this covenant not to make disparaging
statements shall be each member of the Board of Directors of Employer, the CEO
and Executive’s immediate superior officer.  The Parties shall do nothing that
would damage the other’s business reputation or good will.

 

Section 6.                                          Representations by
Executive.  Executive warrants that Executive is legally competent to execute
this Release and that Executive has not relied on any statements or explanations
made by Employer or its attorneys.  Moreover, Executive acknowledges that
Executive has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Release, including the release of all claims and
waiver of rights set forth in Section 3 of this Release.  Executive acknowledges
that Executive has been offered [twenty-one (21)] days to consider this
Release.  After being so advised, and without coercion of any kind, Executive
freely, knowingly and voluntarily enters into this Release.  [Executive further
acknowledges that Executive may revoke this Release within seven (7) days after
Executive has signed this Release and further understands that this Release
shall not become effective or enforceable until seven (7) days after Executive
has signed this Release, as evidenced by the date set forth below Executive’s
signature on this Release.  Any revocation of this Release by Executive must be
in writing and addressed to the principal headquarters of First Busey,
attention: President and Chief Executive Officer.  If sent by mail, any
revocation must be postmarked within the seven (7)-day period and sent by
certified mail, return receipt requested.]  In addition, Executive represents
that Executive has returned all property of Employer that is in Executive’s
possession, custody or control, including all documents, records and tangible
property that are not publicly available and reflect, refer or relate to
Employer or Employer’s business affairs, operations or customers, and all copies
of the foregoing.

 

Section 7.                                          No Admissions.  Employer
denies that it or any of its employees or agents have taken any improper action
against Executive.  This Release shall not be admissible in any proceeding as
evidence of improper action by Employer or any of its employees or agents.

 

A-2

--------------------------------------------------------------------------------


 

Section 8.                                          Confidentiality.  Executive
and Employer shall keep the existence and the terms of this Release
confidential, except for Executive’s immediate family members or their legal or
tax advisors in connection with services related hereto and except as may be
required by law or in connection with the preparation of tax returns.

 

Section 9.                                          Non-Waiver.  Employer’s
waiver of a breach of this Release by Executive shall not be construed or
operate as a waiver of any subsequent breach by Executive of the same or of any
other provision of this Release.

 

Section 10.                                   Restrictive Covenants.  Executive
shall abide by the terms set forth in Sections 5 and 6 of the Employment
Agreement.

 

Section 11.                                   Construction.  The terms set forth
in Section 9 of the Employment Agreement shall apply to this Release, provided
that the word “Release” shall take the place of the word “Agreement” in such
Section 9, where applicable.

 

IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.

 

FIRST BUSEY CORPORATION and

 

EXECUTIVE

BUSEY BANK

 

 

 

 

 

By:

 

 

 

 

[Name]

 

[Name]

 

President and Chief Executive Officer
of First Busey Corporation

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------